Citation Nr: 1028056	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-37 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral ankles, to include as secondary to bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
The appeal was remanded for additional development in July 2008 
and January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA medical opinion was obtained in October 2008 and two 
addendums were obtained in February 2010.  In the first addendum, 
the examiner said he could not determine whether the Veteran's 
pes planus pre-existed service without resorting to speculation, 
but perhaps if it was on the induction physical it did pre-exist 
service.  This suggests he had not read the service treatment 
records.  In the second addendum, he stated that he was being 
forced to speculate and then speculated that service accelerated 
the progression of pes planus.  It appears the examiner did not 
review the records in the claims file and did not feel 
comfortable giving either addendum opinion.  Once VA has provided 
a VA examination, it is required to provide an adequate one, 
regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  If a VA examination is inadequate, the Board must 
remand the case.  A medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  As the examination and addendum were confusing, 
seem contradictory, and could not address the central questions 
in this case - the pre-existence of the pes planus and any 
aggravation in service-a new examination is required.

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." If VA 
makes reasonable efforts to obtain relevant non-Federal records 
but is unable to obtain them, or after continued efforts to 
obtain Federal records concludes that it is reasonable certain 
they do not exist or further efforts to obtain them would be 
futile, VA will provide the claimant with oral or written notice 
of that fact.  In April 2010, the Veteran provided authorization 
for VA to obtain his medical records from the Washington, DC, VA 
Medical Center (VAMC).  He stated that he had been receiving 
treatment for pes planus and his bilateral ankle disorder at this 
facility since January 2010.  These records should be associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete 
VA treatment records from the Washington, DC, 
VAMC.  Evidence of attempts to obtain these 
records should be associated with the claims 
file.  Do not associate duplicate records 
with the claims file.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
pes planus.  The entire claims file must be 
made available to the VA examiner.  Pertinent 
documents should be reviewed, including 
service treatment records, VA treatments 
records, and the statements of the Veteran.  
The examiner should conduct a complete 
history and physical and offer an opinion as 
to whether the pes planus noted on the 
Veteran's entrance physical was aggravated 
beyond the natural progression of the disease 
during service.

All necessary diagnostic testing should be 
conducted and commented upon by the examiner.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, the 
claim for service connection for pes planus 
should be readjudicated.  Next, the claim for 
service connection for degenerative joints 
disease of the ankles should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative. After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

